Master Acquisition Agreement
2nd July 2010
 
MASTER ACQUISITION AGREEMENT
 
in respect of Special Purpose Vehicle (SPV)
 
in the field of Photovoltaic Plants Projects in France
 
By and between
 
 PRIME SUN POWER Inc.

 
and

 
DFD Select Group Ltd.

 
and

 
ENWAY

 
 2nd July 2010

 
THIS MASTER ACQUISITION AGREEMENT (the “Agreement”) is made on 2nd July 2010, in
Paris

 

--------------------------------------------------------------------------------

 

Master Acquisition Agreement
2nd July 2010
 
BY AND BETWEEN
 
DFD Select Group Limited (“DFD”), a company incorporated under the laws of
Guernsey whose registered office is at PO Box 119, Martello Court, Admiral Park,
St Peter Port, Guernsey and licensed to conduct investment business under the
Protection of Investors (Bailiwick of Guernsey) Law 1987 and regulated by the
Guernsey Financial Services Commission with marketing offices at 10, Rue de la
Paix, F-75002 Paris, represented by David G. Tucker, in his capacity as Director
of DFD Select Group Limited,
 
AND
 
EnWay SAS (hereinafter “the Seller” ) having its registered office at 31 avenue
de Segur, 75007 Paris, France, represented by Mr. Jean-Pierre Philippe, its
President,
 
AND
 
PRIME SUN POWER Inc., a US company, with registered office in Nevada,
represented by Olivier de Vergnies, in his capacity as CEO, hereto (“PSP” or the
“Purchaser”);
 
the Seller, DFD and the Purchaser are herein collectively referred to also as
the “Parties” and individually as a “Party”;

 
RECITALS
 
(A)
The Parties operate in the field of renewable energies and, in particular, are
engaged in the development, construction and operation of photovoltaic plants;

 
(B)
DFD was created in 1996. DFD Select Group Limited has been acting as an
Investment Manager under the rules and regulations of the Guernsey Financial
Services Commission since 2001.  Affiliated Managers Group (AMG), a Boston
based, NYSE listed company,  was a  minority shareholder of DFD from 2001 until
June 0f 2010 when DFD repurchased those shares.. With companies in Dublin,
Guernsey, Paris and New York, DFD is led by a management team with over fifty
years of extensive experience in world capital markets. Throughout many years
the Principals of DFD have been actively engaged in the creation, promotion,
marketing and operation of Hedge Funds, Funds of Hedge Funds, and Structured
Notes developed together with leading international banks, and Real Estate
financial products.  DFD acted as a financial advisor to Lyxor Asset Management
for a series of guaranteed Bonds issued by Société Générale with a notional
value of over $450 million. DFD launched 4 Bonds guaranteed by Crédit Lyonnais
and invested into DFD’s Fund of Funds. DFD created and managed the Rubicon Fund,
for exclusive investment by BNP-Paribas, a multi strategy Fund of Funds listed
and domiciled in Dublin as well as the InnoHedge Fund for investment by Barclays
Bank PLC. DFD launched 35 structured notes totaling over $750 million guaranteed
by Barclays. Through these activities relations, contacts and alliances have
been established by the Principals in virtually every world market. As DFD’s
mission and first priority is the preservation of client capital, it is now
active in the renewable energy business and has a unique portfolio of
Photovoltaic plants projects in France through a Joint Venture with a French
company called ENWAY managed by Jean-Pierre Philippe (see CV attached as Annex);

 
(C)
The Seller will hold the entire capital (the “Participations”) of the special
purpose vehicles and/or a list of PV-Plants Projects, individually referred to
also as the “SPV” and together the “SPVs”;

 
(D)
The Seller is in the process of obtaining, all the Authorisations (as defined
below) necessary for the construction and operation of the Plants, including the
permits necessary for the Grid connection;

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
(E)
The Purchaser wishes to purchase and the Seller wishes to sell, on a best
efforts basis,  all Projects or Participations relevant to each SPV and or
PV-Plants Projects for a total capacity of 100MW in 2011 according to the terms
and conditions set forth by this Agreement (the “Transaction”).

 
Now, therefore, on the basis of the foregoing recitals,
 
THE PARTIES HEREBY AGREED AS FOLLOWS
 
1.
Recitals, Annexes, Exhibits, entire agreement and definitions

 
1.1
The Recitals, Annexes and Exhibits are an integral and essential part of this
Agreement.

 
1.2
This Agreement replaces all understandings and arrangements previously agreed
between:

 
 
(a)
the Parties; and

 
 
(b)
between any Party and any other person;

 
relating to the matters contained in this Agreement and/or the Transaction and
all of such previous understandings and arrangements shall cease to be
enforceable with effect from the date on which this Agreement is signed and
executed.
 
1.3
In addition to the terms and expressions defined by other clauses or provisions
of this Agreement, the following listed terms and expressions shall have the
meaning indicated when used in this Agreement, it being agreed that the same
meaning shall apply either in the singular or in the plural.

 
“Affiliate”: means, with respect to any person, any other person directly or
indirectly controlling, directly or indirectly controlled by or under direct or
indirect common control with, such person, where "control" means (a) in the case
of a corporation, ownership of shares having 50 percent or more of the voting
power or value of all the outstanding shares of capital stock of the
corporation, and (b) in the case of a non-incorporated organization, ownership
of 50 percent or more of the capital or profits interest in the organization.
 
“Agreement” means this Master Acquisition Agreement including, without
limitation, its Recitals, Annexes and Exhibits.
 
“Applicable Laws and Regulations”: means all national, regional and local laws,
statutes, codes, acts, ordinances, orders, judgments, decrees, injunctions,
rules, regulations, permits, licenses, authorizations, directions and
requirements of all governments, governmental and in general public Authorities
having jurisdiction over the Plants or any of the activities and transactions
contemplated by this Agreement.
 
“Authorizations” means all authorisations, licences, certifications, permits,
approvals, “nulla osta”, consents and rights of any kind whatsoever which are
necessary and/or required for the development, construction, maintenance and
operation of the Plants and which have been issued by the relevant authorities
(as the case may be);

 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
“Authorization Date”: means, with respect to each Plant, the date that falls
after the submission of the relevant authorization, complete of all required
documentation, permits and consents requested for its perfection, provided that
the relevant authorization has not been challenged before the competent courts
or has not been revoked by the competent authorities and no objections, remarks
or additional documentation or information have been made or requested by any
competent authority or third party against such authorization. In the event any
remarks or requests of additional documents or information are raised, all
necessary actions have been taken in order to overcome such remarks or fulfil
such requests and 30 (thirty) days (or the different period required by
Applicable Laws and Regulations) after such actions have passed without the
relevant Municipality or any other relevant Authority raising any further
remarks or requests of additional documents or information;
 
“Business Day”: means any calendar day on which the banks are open for banking
business in France other than Saturdays and Sundays;
 
“Closing” means the date of execution of the notarial deed of transfer of the
Participations by the Seller to the Purchaser and the Purchaser shall pay the
Purchase Price according to clauses 3.1 (ii) and 3.2 of the present Agreement;
 
“Confidential Information”: means any confidential information including
(without limitation) all documents, deeds, studies, data, information, reports,
know-how, processes and recipes however relating to, or connected with, the
business and affairs of the Purchaser or the Seller, as the case may be.
 
“Consideration”: means the price to be paid by the Purchaser for the sale of the
Participations as determined in Clause 3 below.
 
“Due Diligence”: means the legal, tax, financial and technical due diligence
investigation carried out by the Purchaser, according to the terms set forth by
following clause 2.3 of the present Agreement,  directly or through its
consultants and advisors, on each of the SPVs and on each of the Plants;
 
“Execution Date” means the date of the execution of this Agreement.
 
“Financial Close Date” means the date on which each relevant Plant has been
Fully Permitted and Connected, especially for Turn-Key delivery of PV-Plants.
 
“Fully Permitted and Connected” means a Plant for which:
 
 
(a)
Authorizations have been definitively and legally obtained, as follows: a Plant
is to be authorised, the decision of the competent authority, granting the
authorization upon conclusion of the relevant authority, is published on the
Official Bulletin of the French Region on whose territory the Project is to be
realized; and the Authorization Date

 
 
(b)
all required Land Rights have been definitively and legally obtained or granted,
are duly registered in public registries (together with the relevant Land Lease
Agreements) and fully enforceable against any third party, so that the applicant
has the unrestricted availability of the relevant land in accordance with the
provisions of the Applicable Laws and Regulations for the full validity of the
authorization, as the case may be, and there are no encumbrances over such
lands, all the above as resulting from a notarial acceptable report by the
Purchaser (“Notarial Report”); it being understood that at Closing, the Seller
shall deliver an update of the Notarial Report dated not earlier than 10 days
from the Closing, if not attached to the relevant final and definitive Land
Lease Agreements;

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
 
(c)
the connection rights have been definitively and legally obtained or granted so
that (i) all Permits and authorisations to construct the relevant Plant and
connect the relevant Plant to the Grid have been duly obtained (including,
without limitation, the permits possibly required for the realisation of all
civil works necessary for the construction and connection to the Grid of an
authorised Plant and (ii) the final detailed connection project proposed by the
competent Grid Operator has been accepted;

 
 
(d)
in general, all rights necessary or connected to the Plants realization and
operation, have been definitively and legally obtained or granted, are duly
registered in public registries, where applicable, and are fully enforceable
against any third party;

 
 
(e)
all civil, engineering and electrical works necessary for the construction of
the Plant, its connection to the Grid and its operation have been carried out
and completed in compliance with Applicable Laws and Regulations and any
prescription provided for in the authorization, relevant to each Plant in order
for such Plant to lawfully start its commercial operation and obtain the
Incentives;

 
 
(f)
the Plant has been connected to the Grid, as resulting from the interconnection
report delivered to the relevant SPV’s by the competent Grid Operator (and is,
therefore, eligible for the Incentives) and is producing and feeding electricity
into the Grid.

 
“Grid” means the transmission or distribution grid, as the case may be, to which
a Plant is to be connected.
 
“Grid Operator” means the entity that is in charge with the operation of the
Grid.
 
“FCC”: means the French Civil Code.
 
“Incentives” means the incentives, grants and aids for solar energy plants
available from time to time under Applicable Laws and Regulations.
 
“Land Lease Agreement” means each of the land agreements executed by each SPV
with the relevant landowner(s) providing for such landowner(s)’ obligations to
grant, inter alia, the building lease rights, easement and passage over the
relevant land interested by the Projects;
 
“Land Rights” means, as the case may be, the ownership, the co-ownership, and/or
any rights, including, any easement rights necessary to use and build the Plant
and the Plant evacuation line, and pie-crust leases, all existing, legally valid
and binding, duly registered in public registries and enforceable against any
third party, and including the possession of such rights, free from any liens
necessary for the unrestricted and undisturbed use, construction and operation
of each Plant (and allowing the Buyer to maintain ownership of the Plant and
relevant facilities) on the relevant lands for a period of time of at least
20  years, with the right for the relevant SPV to extend such term of 5 years
for two times or, alternatively, once for 10 additional years, unless otherwise
agreed in writing between the Buyer and the Seller;
 
 
“Plant“means each solar plant owned by each of the SPVs, as described in the
present Agreement;

 
 
“Property” means the movable and immovable asset(s), properties and related
rights (including rights over the land where each Plant has to be built) held
and owned by each SPV.

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
 
“Purchaser Price” can be:

 
 
·
Turnkey: The Purchase Price is to be agreed upon between the two Parties and
will be based upon the project construction cost and all-inclusive affiliated
project costs plus an agreed upon mark-up.  All costs will be fully
disclosed  (Licenses, Land Option Rights, EPCI, Modules, Connection to the Grid,
etc).

 
 
·
Licenses only: The Purchase Price is equal to an average of Euro 300.000 (Three
Hundred Thousand Euro) per MegaWatt inclusive Licenses, Land Option Rights, The
Purchaser shall pay to the Seller against the transfer of all the
Participations;

 
 
“SPV Price” means the price that the Buyer shall pay to the Seller for each SPV
Participation, which will be equal to the amount set forth under following
clause 3 of the present Agreement;

 
 
“Participations” means the interest participation that the Seller holds in each
of the SPVs.

 
“Taxes”: means collectively corporation tax, advance corporation tax, income tax
(including income tax or amounts on account of income tax required to be
deducted or withheld from or accounted for in respect of any payment), capital
gains tax, development land tax, inheritance tax, value added tax, capital duty,
stamp duty, duties of customs and excise, all taxes, duties or charges replaced
by or replacing any of them or their equivalent to which any of the Parties is
subject, together with all penalties, charges and interest relating to any of
the foregoing or to any late or incorrect return in respect of any of them.
 
2.
Sale and purchase of the Participation

 
2.1
Subject to, and in accordance with, the other terms and conditions set forth in
this Agreement, the Seller sells to the Purchaser, and the Purchaser purchases
from the Seller each SPV Participation for the Consideration indicated under
following clause 3 of the present Agreement.

 
2.2
Each SPV Participation will be transferred to the Purchaser entirely clear of
and free from all claims, liens, pledges, charges, equities, encumbrances,
options, burdens, securities and adverse rights of any description, including
pre-emption rights, other than any burden connected with each SPV commercial
operations or with the realization of the Plant owned by each SPV, any taxes,
debts or other liabilities due or matured for each Plant becoming Full Permitted
and Connected or other obligations assumed anyhow by each SPV for the same
purposes above referred to Construction Loan, Service Providers, etc... will be
determined at Closing.

 
2.3
As a condition to the sale and purchase of the Participations, Purchaser shall
carry on a full scale Due Diligence on each SPV and each Plant according to the
following terms:

 
 
(i)
as it regards each PV-Plant Project / SPV, PSP shall complete the Due Diligence
within 20 (Twenty) business days before  final sales contracts and agreements
between the Purchaser and the Seller are executed.

 
 
(ii)
the Due Diligence outcomes, relevant to each SPV and each Plant, shall be deemed
as satisfactory when Purchaser has verified that:

 
 
(a)
the Plant will be constructed according to the terms set forth by following
Clause 4 of the present Agreement;

 
 
(b)
the Plant has all the necessary documents to be Fully Permitted and Connected in
due course;

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
 
(c)
all representations made by Seller with regard to each SPV, under Points 5.3,
5.4, 5.5, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12, 5.13, 5.16 and 5.17 of the
present Agreement have been found to be true and accurate;

 
 
(iv)
upon satisfactory conclusion of the Due Diligence relevant to each SPV and each
Plant, according to the terms set forth herein, Purchaser shall promptly send
Seller a notice containing PSP’s statement that Purchaser is satisfied with the
outcomes of the Due Diligence. Notification shall be made according to the terms
set forth by point 9.11 of this Agreement. In no case notifications made
pursuant to the present point shall be made later than: (i) 2 (Two) weeks from
Closing Date, as it regards each PV-Plant/SPV; and (ii) 4 (Four) weeks before
Financial Close Date of each PV-Plant/SPV. Within 20 (Twenty) Business Days
after the aforementioned notice for each SPV and Plant has been received by
Seller, Closing for the relevant SPV and Plant shall happen without any further
formality to be accomplished by the Parties other than those required by
Applicable Laws and Regulations to execute the sale and purchase of corporate
Participations.

 
 
(v)
Seller grants the right to Purchaser to have full access to all relevant
information and documents necessary for PSP to carry on the Due Diligence on
each SPV and each Plant.

 
 
2.4  Upon Closing, provided the Parties have fulfilled its obligations under the
present Agreement, Purchaser will acquire full ownership of each SPV
Participation. After Closing Purchaser will therefore be entitled to obtain all
registrations and perform any other formality required by the FCC to formalize
corporate interest participation acquisitions and give Purchaser fully effective
and enforceable title on each SPV Participation acquired.

 
3.
Consideration, Closing and Payment Terms

 
3.1
Methods of purchase

 
The intended Purchase transactions may occur in any of the following manners:
 
The Purchaser may buy projects to be developed and/or offered by the Seller on a
re-sale intended basis whereby the difference between the cost price and the
re-sale price to the Purchaser’s buyer will be divided 50/50 to each party, or,
 
The Seller may sell to the Purchaser at a fully disclosed “mark-up” price of
which a part of this mark-up ,with mutual agreement by the Parties, may be
converted into the acquisition of the project being purchased, but not to exceed
49%
 
The seller and DFD may convert part of their mark-up into participation into PSP
Common Stock at a price per share with a discounting of 25% of the average
Common Stock share closing price within 4 (Four) weeks of trading before the
Investment Decision Date.
 
The Purchaser in all cases will provide a bankable financial instrument to
provide for the equity portion of the purchase.

 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
3.2
On the terms and conditions set forth in this Agreement, the Seller, as legal
and full title owner or in contractual control of the project, hereby will sell
to the Purchaser, and the Purchaser hereby purchases from the Seller, effective
as of the Closing Date, free and clear from any Encumbrance together with all
accrued benefits and rights attached thereto, the Participations.

 
3.3
The consideration for the transfer of the Participations and for the assumption
by the Seller of all his obligations under this Agreement, equal to a price to
be determined for each project per each watt effectively installed (Refer to
“Purchase Price” Definition), is equal to the Purchase Price which shall be paid
at the Closing Date, simultaneously with the transfer of the Participations.

 
3.4
Payment of the Purchase Price shall be made by the Purchaser to the Seller on an
agreed date in the form of a bankable financial instrument by the Purchaser and
subsequently by transfer to the bank account notified by the Seller to the
Purchaser at least 5 Business Days prior to the date the relevant payment is
due.

 
Construction of the Plants
 
4.1
Each Plant will be constructed and realized pursuant to the terms and conditions
set forth in: (i) a turnkey EPC Agreement for the Plant’s engineering,
procurement and construction; and (ii) an O&M Agreement for the Plant’s
operation and maintenance services, providing for, among other things, a two
years performance ratio guarantee.

 
It is agreed by the Seller and the Buyer that the latter can decide to appoint
its own EPCI and O&M, whenever possible,  for a minimum of 50% of the 100MW to
be built, installed and connected.
 
4.2
The Plants will install monocrytalline/polycrystalline/thin film solar PV
modules or other if agreed by the parties and the financial institution
providing the long term financing.

 
4.3
The Seller has arranged for the SPVs to secure the appropriate insurance(s) for
the Plants.

 
5.
Seller’s representations and warranties

 
5.1
When disclosure is used in connection with disclosure of information relating to
representations and warranties envisaged in this Agreement, such disclosure
means provision of the original or true copies of the original written
information and does not include documents referred to in any such written
information unless they have also been produced and listed in the Due Diligence
material. Such due diligence requirement list to be provided by the Purchaser.



5.2
The Seller hereby represents and warrants to the Purchaser as set forth in
present Clause 5 on the following terms:

 
 
(a)
unless otherwise expressly indicated in the Agreement and except in case of
fraud, fraudulent misrepresentation, dishonesty or deceit, the Seller’s
representations and warranties indicated in Clause 5 are the only
representations and warranties of the Seller in relation to the Transaction
contemplated hereunder;

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
 
(b)
if, at any time, the Seller becomes aware of any fact or event which would be a
breach of any of the Seller’s representations and warranties in Clause 5 it
shall forthwith disclose the same in full in writing to the Purchaser.

 
 
(c)
all representations and warranties made by Seller under Clause 5 have to be
intended as made to the best of Seller’s knowledge at the time representations
are made according to following point 5.18  of the present Agreement.

 
5.3 Incorporation and Existence
 
 
(a)
The SPVs will be duly incorporated and organised and will be validly existing
and in good standing under the laws of France and have full power and authority
and are  qualified to conduct their business as presently conducted.

 
 
(b)
The SPVs will not be subject to insolvency proceedings of any kind whatsoever
nor is there any fact or circumstance that could give rise to any such
insolvency or similar proceedings.

 
 
(c)
Upon Closing relevant to each SPV all the members of the board of directors (or
other administrative body) [or the sole director] of each SPV will have
irrevocably and unconditionally presented their resignation letters to the
Seller with full release of the SPV in respect of all past remuneration and
indemnities, other than accrued fees, arising out of their offices or any other
relationship or agreement with the SPV.

 
 
(d)
The information contained in the introductory part to this Agreement and in the
Recitals of this Agreement is true and correct.

 
5.4
Title

 
5.4.1
The Seller:

 
 
(a)
Will validly own or legally control the Participations; and

 
 
(b)
will have valid, full and exclusive title to, and right to dispose of, the
Participations, the latter being fully paid up and entirely clear of and free
from all claims, liens, pledges, charges, equities, encumbrances, options,
burdens, usufruct, securities and any other adverse rights of any description,
save for what to the contrary provided for by preceding point 2.2 of the present
Agreement.

 
5.4.2
Furthermore:

 
 
(a)
the Seller has not (i) granted to third parties any existing pre-emption rights,
warrants, options, convertible bonds or rights of any kind whatsoever which give
the right to acquire or subscribe for the Participations (or any part thereof)
or (ii) entered into or executed any agreement or contract or similar instrument
by which he is bound to create new participations and/or increase the corporate
capital in the SPVs; and

 
 
(b)
the SPVs have not engaged in any actions constituting the giving of financial
assistance in connection with the acquisition of their own capital (or any part
thereof) under French law.

 
5.5
By-laws and resolutions

 
No resolution of (i) the Participations holder or (ii) the board of directors or
other administrative or governing body of each of the SPVs has been passed which
is not contained in the relevant corporate books and registers of each SPVs.

 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
5.6
SPVs’ financial statements

 
SPVs’ financial statements and other related accounting books and records have
been prepared and kept in compliance with the applicable provisions of law and
thereby present, truly and correctly, the assets, liabilities and Seller’s
equity of the SPVs
 
5.7
Land Lease Agreements

 
5.7.1
The SPVs will have the capacity and the necessary power to enter into and be
bound by each of the relevant Land Lease Agreements (as the case may be) and to
exercise their rights and perform their obligations under each of them.

 
5.7.2
All necessary corporate and other action will be been taken to enable SPVs to
validly enter into, be bound by and to perform their obligations under each of
the Land Lease Agreements (as the case may be).

 
5.7.3
The execution and delivery of, the performance of its obligations under, and
compliance by the SPVs with the provisions of each of the Land Lease Agreements
(as the case may be) will not contravene any existing applicable Italian law or
regulation to which each SPV is subject nor its constitutional documents.

 
5.7.4
Each of the Land Lease Agreements will be in full force and effect and
constitutes legal, valid and binding obligations of the parties thereto
enforceable in accordance with their respective terms.

 
5.7.5
Each landowner(s) has valid, full and exclusive title to, and right to dispose
of, the land which is the subject matter of the relevant Land Lease Agreement,
as disposed therein, and such land has been registered correctly with the Land
Registry and is entirely clear of and free from all claims, liens, charges,
mortgages, registrations, encumbrances, options, burdens, usufruct, securities
and any other adverse rights of any description limiting or in any way affecting
the use of it by the each SPV during the relevant term.

 
5.8
Agreements

 
 
(a)
save for what provided for under point 5.17  below, the SPVs are not bound by
any contractual relationships or commitments not yet entirely fulfilled which
have an aggregate cost exceeding Euro 5.000  or which cannot be terminated on
less than 2 (Two) months’ notice.

 
 
(b)
none of the parties to any agreement which is material to the SPVs’ business are
in breach thereof.

 
 
(c)
all material contracts or agreements entered into by each SPV or by which is
bound are valid, binding and in full force and effect.

 
 
(d)
the rights of the SPVs under all such contracts and agreements are owned and
possessed by them free and clear of claims, liens, pledges, charges, equities,
encumbrances, options, burdens, mortgages, usufruct, securities and any other
adverse rights of any description.

 
5.9
Environment and applicable laws.

 
 
(a)
The activity and business of the SPVs have been carried out since their
respective date of incorporation and are currently carried out in all material
respects in compliance with all applicable laws, statutes, other regulations,
permits, licenses, approvals, authorisations or similar requirements, including
those relating to environmental matters.

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
 
(b)
There is no pending or threatened claim, enquiry, proceeding or investigation or
prosecution by any civil, criminal, labour, environmental or administrative
authority or other third party against or involving the SPVs or any land (or
parcels thereof) on which each of the Plant will be built, or any other member
of its corporate bodies, relating to an alleged breach by the SPVs of the above
mentioned laws, statutes, other regulations, permits, licenses, approvals,
authorisations or similar requirements.

 
5.10
Taxes

 
 
(a)
Prior to the acquisition by the Purchaser, the SPVS will have correctly
completed and filed all Tax returns.

 
 
(b)
Save for what set forth by preceding point 3.3 of the present Agreement, the
present provision 5.10 having the only purpose to represent to Buyer that all
possible SPVs’ Taxes exposures have either already been fulfilled or are not yet
payable or been paid but have been duly accounted for, all Taxes pertaining to
the activities of each SPV have been duly and promptly paid and, if due but not
yet paid or payable, have been properly accrued for in the SPVs’ financial
statements.

 
 
(c)
No Tax claims are pending or threatened against the SPVs and no notice of any
such claim was received by the SPVs for which provision has not been accrued.

 
 
(d)
No Tax claims are pending or threatened in relation to the SPVs’ financial
statements.

 
5.11
Litigation

 
No awards or orders awarded to third parties by competent courts or arbitration
tribunals have been issued to each SPV, nor is SPV currently involved in any
judicial, arbitral, administrative, labour, civil litigation or other litigation
of any kind whatsoever and there are no facts or circumstances currently known
to the seller which, with the passing of time or the giving of notice, may
result in any such proceedings commencing or being threatened.
 
5.12
Bank and other form of debt

 
The SPVs will have no bank loans or other forms of debt, other than those
undertaken in the normal course of their business, including any form of
financing for the realization of the Plants, and none of their assets are
secured in any form to any third party, unless disclosed otherwise and released
upon Closing relevant to each SPV.
 
5.13
Absence of unfavourable effects

 
 
The execution of this Agreement does not have and shall not have the effect of
enabling one or more creditors of the SPVs to accelerate the maturity dates of
their credits, to enforce guarantees, eventually granted to them or in any other
way to modify the conditions of their relationship with the SPVs, unless
otherwise specified on a case by case basis.

 
5.14
Due Authorisation

 
 
(a)
The Seller has full power, authority and capacity and has obtained all necessary
consents required to validly and fully enter into and perform all the
obligations under this Agreement.

 
 
(b)
No consent by any third party, including public authorities, is needed to
authorise the signing, execution and performance of this Agreement by the
Seller.

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
 
(c)
All corporate and other internal proceedings required to be taken by the Seller
to authorise the signing, delivery and performance of this Agreement, have been
duly and properly taken, and this Agreement has been duly executed by it and
constitutes its legal, valid and binding obligation in accordance with its
terms.

 
 
(d)
The signing and delivery of this Agreement, and the consummation of the
Transaction contemplated hereby, will not conflict with, or result in a breach
of, or constitute a default under or give rise to a right of termination,
cancellation or acceleration of the [Articles of Incorporation or the By-laws of
the Seller] or any agreement, letter of intent, or other instrument by which the
Seller is bound, or violate any judgement, order, injunction, award, decree, law
or regulation applicable to the Seller.

 
5.15
Due Diligence

 
 
To the best of its knowledge, the due diligence information provided by the
Seller to the Purchaser relating to the SPVs are true, complete and accurate and
are not misleading in any respect.

 
5.16
Employees

 

 
The SPVs will not have any employees and will not be in breach of any applicable
labour or health and safety laws, regulations, provisions or collective labour
agreements in respect of employment and employment practices, terms and
conditions of employment, pay, equity, wages and hours and there are no
circumstances or facts currently existing which may result in an application to
the Company of Law.

 
5.17
At the time of Closing each SPV will be free of any debt lien, or any
encumbrance, other than obligations related to the continued operation of the
Plants, the O&M agreements if not agreed differently by the Parties, leases,
taxes, insurance policies and payments in satisfaction of applicable government
rules and regulations, including advances provided by Seller to satisfy same.

 
5.18
All Seller’s representations made pursuant to the present Clause 5, shall be
considered as having been made: (i) as per each SPV, upon Execution Date;,
respectively upon Closing relevant to each SPV and Closing relevant to each SPV.

 
6.1
Limitation period

 
Any claim for indemnification by the Purchaser pursuant to this Clause 6 must be
notified in writing to the Seller and the same reciprocally by the Seller to the
Purchaser within the following time periods, failing which the right to
indemnification shall expire:
 
 
(a)
in respect of claims regarding social security matters or Taxes incurred prior
to the purchase, not later than 5 years from the date of execution of this
Agreement or from the date grounds for the claim arose, whichever comes first;
and

 
 
(b)
in respect of any claim other than those under (a), not later than 1 year from
the Closing relevant to each SPV.

 
6.2
Procedure

 
6.2.1
The Purchaser shall inform the Seller, by written notice, of any claim for
indemnification pursuant to Clause 6.2 (within 45 (Forty Five) days) after the
Purchaser has become aware of a matter which could give rise to indemnification
hereunder. The communication of the Purchaser shall specify the grounds for the
possible claim and an estimate of its amount based on the information available
at the date of the notice.

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
6.2.2
In the event that the grounds for a claim for indemnification pursuant to this
Clause 6 consist of a third party’s claim brought against any of the SPVs, in
such procedure, the Seller shall be entitled to carry out the defence of such
claim on behalf of the SPVs at their own costs and expenses.

 
7.
Purchaser’s representations and warranties

 
The Purchaser represents and warrants to the Seller that:
 
 
(a)
Each of the representations and warranties contained in this Clause 7 is true,
correct and not misleading on the date hereof and shall be true, correct, and
not misleading on the Closing relating to each of the SPVs.

 
 
(b)
It is duly organised, validly existing and in good standing under the laws of
the country in which it is resident and is qualified to conduct its business in
the manner in which it is now being conducted and has full power, authority and
capacity to validly and fully enter into and perform all its obligations under
this Agreement.

 
 
(c)
No consent by any third party, including public authorities, is needed to
authorise the signing, execution and performance of this Agreement .

 
 
(d)
All corporate and other internal proceedings required to be taken by it to
authorise the signing, delivery and performance of this Agreement, have been
duly and properly taken, and this Agreement has been duly executed by it and
constitutes its legal, valid and binding obligation in accordance with its
terms.

 
 
(e)
The signing and delivery of this Agreement and the consummation of the
Transaction contemplated hereby, will not conflict with, or result in a breach
of, or constitute a default under or give rise to a right of termination,
cancellation or acceleration of its constitutional documents or violate any
judgement, order, injunction, award, decree, law or regulation applicable to its
conducting business as presently conducted.

 
 
(f)
The Purchaser agrees to cooperate with the Seller in relation to any possible
requests of clarifications, documentation, specification or filing, which will
be made by the local authorities in connection with the issuance of any of the
interconnection authorisations to be issued by the Grid Operator.

 
8
Purchaser’s indemnification commitment

 
The Purchaser undertakes to indemnify and hold the Seller harmless in respect of
any direct or indirect loss, cost (including third party professional costs) or
damage actually suffered or incurred by the Seller, which would not have been
suffered or incurred had the representations and warranties given by the
Purchaser contained in this Agreement been true, correct and not misleading.
 
9
Miscellaneous provisions

 
9.1
No Party shall assign, without the prior written consent of the other Party, the
present Agreement to any third party which is not an Affiliate of the assigning
Party. In any case the assigning Party shall warrant performance of the assignee
according to and for all the effects of the FCC.

 
9.2
All the Annexes attached hereto are incorporated herein, form an integral part
of this Agreement and shall have the same force and effect as if expressly set
out in the body of this Agreement and any reference to this Agreement shall
include the Annexes.

 
9.3
This Agreement contains the entire agreement of the Parties with respect to the
Transaction contemplated herein and supersedes any earlier agreements and
understandings, either verbally or in writing, exclusively between the Parties
to this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
9.4
Save for what provided for under preceding point 9.3, changes to this Agreement
can only be validly made, and shall come into force only when made, in writing,
duly signed by the Parties. Consequently, this Agreement cannot be waived or
discharged orally.

 
9.5
If any provision in this Agreement is held to be invalid or unenforceable, then
such provision shall (so far as it is invalid or unenforceable) be given no
effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement. The Parties
shall use all reasonable endeavours to replace the invalid or unenforceable
provision with a valid provision, the effect of which is as close as possible to
the intended effect of the invalid or unenforceable provision.

 
9.6
Any possible tolerance by a Party in respect of acts or omissions of the other
Party in breach of the provisions of this Agreement shall be deemed to be a
simple tolerance, and in no way shall be construed as a waiver of the rights
deriving on such Party from the breached provision, nor of the right to demand
the appropriate and correct fulfilment of the terms and conditions provided
herein.

 
9.7
Each of the Parties hereby agrees to execute and deliver all documents, papers
and instruments and to do and perform all such further acts and things, as shall
be necessary or convenient to further the purposes of this Agreement and the
Transaction contemplated hereunder, provided that if the documents, papers,
instruments and acts have to be executed and delivered by the other Party
pursuant to an obligation arising out of this Agreement the costs incurred by
the Party executing and delivering them shall be promptly reimbursed by the
obliged Party.

 
9.8
None of the Parties has undertaken to award intermediary, brokerage or similar
fees and commissions relating to the Transaction specified herein, the payment
of which may be legitimately requested, either wholly or in part, from the other
Party.

 
9.9
The table of contents and the descriptive headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 
9.10
Unless otherwise expressly indicated:

 
 
(i)
all capitalised terms defined in the text of this Agreement shall have the
meaning so defined through this Agreement;

 
 
(ii)
the words “hereof”, “herein”, “hereunder” and words of similar import, when used
in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision thereof;

 
 
(iii)
the terms defined in the singular shall have the comparable meaning when used in
the plural, and vice versa; and

 
 
(iv)
any reference to Clauses, Articles or Annexes contained in this Agreement shall
be deemed to be a reference to Clauses, Articles hereof or Annexes hereto.

 
9.11
Any notice or communication required or permitted to be delivered to a Party
pursuant to or in connection with this Agreement shall be made in writing, in
English, by receipted personal delivery or by telefax to the addresses/fax
numbers set forth below:

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
(a)           if to the Seller: EnWay SAS 31 avenue de Segur, 75007 Paris,
France, represented by its President,
 

  
Attention:
Mr. Jean-Pierre Philippe,

 

 
Tel:
+ 33 6 425 97 446

 

 
E-mail
sydneyphilippe@yahoo.frwith a copy to: DFD Select Group,

 
Attention: Mr. David Tucker
 
Tel: +33 1 42 60 84 69
 
Fax +33 1 42 96 17 54

 
 
(b)
if to the Purchaser:

 
Attention: Olivier de Vergnies
 
Tel:
+41 43 544 80 81

 
Fax: +41 43 544 80 89
 
 
or to such other address/representative/fax number as a Party may designate by
means of a written notice to be sent to the other Party from time to time. A
notice which is served personally (including by hand, courier, postal mail or
delivery service) shall be deemed to be served and shall take effect at the time
of its delivery. A notice which is sent by fax transmission shall be deemed to
have been served when the recipient has received it.

 
10.
Taxes and other expenses

 
 
Any costs, taxes, expenses, duties or charges arising in connection with the
Transaction contemplated by this Agreement shall be borne and paid for as
follows:

 
 
 (i)
the Parties shall pay their own costs, fees, expenses and disbursements
(including legal, accounting and other fees incurred by their respective
auditors, advisors and counsels) relating to this Agreement (including the
preparation, negotiation, execution and completion of this Agreement and any
Transaction documents); and

 
 
(ii)
any stamp taxes or other taxes or charges levied by any governmental authority
on the transfer of the Participations (excluding capital gain taxes owed by
Seller) as well as notarial fees shall be borne and paid for by the SPV

 
11
Governing Law

 
 
This Agreement and the rights and obligations of the Parties hereunder shall be
governed by, and construed in accordance with, French law without regard to
conflicts-of-law principles that would require the application of any other law.

 
12.
Disputes

 
All disputes rising from this Agreement shall be resolved exclusively before the
Court of Paris in English.
 
13.
Confidentiality and announcements

 
13.1
The Purchaser shall keep secret and confidential any Confidential Information
relating to or connected with the business and affairs of the Seller and/or the
Company received by virtue of this Agreement or of any investigations made in
connection therewith, including the specific contractual terms and conditions
Parties have agreed upon for the realization of the Transaction,  and shall also
cause its officers, employees, and consultants to whom such information has been
disclosed for the purposes of this Agreement to comply with such commitment. The
Purchaser shall exercise all necessary precautions to safeguard the
confidentiality and secrecy of the Confidential Information and to prevent the
disclosure thereof, provided that the Purchaser shall not be deemed in breach of
this Clause 13.1 by virtue of any disclosure made pursuant to the provisions or
requirements of any law enacted or rule issued by any Government or other
regulatory or stock exchange authority having jurisdiction on the Purchaser in
connection with the implementation and performance of this Agreement or the
consummation of the Transaction contemplated hereby.

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
13.2
The Seller and DFD shall keep, and shall cause their consultants and advisers to
keep, secret and confidential all Confidential Information in their possession
however relating to the business of the Purchaser or its Affiliates however
communicated to or learned by the Seller, their consultants and advisers, in
connection with, or by virtue of, the Transaction contemplated hereby, except
for information that is or falls into the public domain or is otherwise
communicated to third parties through no fault of the Seller, their consultants
and advisers.

 
13.3
Without prejudice to Clauses 13.1 and 13.2, each Party can make public
announcements, releases or other disclosure, in connection with the subject
matter of this Agreement, provided the information disclosed is limited to the
name of the Parties, the nature and characteristics of the Projects and the
approximate gross revenue resulting from the sale.

 
13.4
The Purchaser shall respect that any introductions to Service Providers
(Engineers, Construction Companies, EPC, Banks, etc.....) made by the Seller or
DFD will be treated by the Purchaser as the Seller’s or DFD’s property and will
refrain from entering into a business relationship of any nature without the
express agreement of the Seller or DFD without pecuniary compensation to the
Seller or DFD.

 
13.5
If PSP becomes aware of any clients or potential clients of DFD or Enway  during
the term of this agreement PSP will not enter into any transactions with such
clients or potential client without the approval Enway for their clients or
potential clients or DFD for their clients or potential clients. The same will
hold true for any business associates of DFD or Enway.

 
13.6
No party will engage an employee of another Party without the other Party’s
approval.

 
14.
Language

 
 
This Agreement shall be executed in the English language, which shall be the
only language governing this Agreement. In case any translation into French of
the present Agreement is prepared, and there is any contrast between the English
and the French version, the English version shall prevail.

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above:
 
Paris, the 2nd July 2010
 
EXECUTED BY DFD
 
DFD Select Group Limited
  
/s/ David Tucker
David Tucker
Director

 
 

--------------------------------------------------------------------------------

 
 
Master Acquisition Agreement
2nd July 2010
 
EXECUTED BY the Seller
 

ENWAY SAS
 
/s/ Jean Pierre Philippe
Jean Pierre Philippe
President

 
EXECUTED BY the Purchaser
 
Prime Sun Power Inc.
 
/s/ Olivier de Vergnies
Olivier de Vergnies
CEO

  
ANNEX 1
 

LIST OF PV-Plants Projects &/or SPVs UNDER THE AGREEMENT
 

--------------------------------------------------------------------------------

